Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the amendment filed on March 9, 2022, the following has occurred: claim(s) 1, 6, and 11 have been amended. Now, claim(s) 1-15 are pending.
Claim Objections
Claim 1 objected to because of the following informalities:  “…wherein the status of subject care include a least one output…”.  Appropriate correction is required. For examination purposes, the Examiner will interpret the claimed portion as “…wherein the status of subject care include at least one output…”.
Claim 6 objected to because of the following informalities:  “…wherein the status of subject care includes a least one output…”.  Appropriate correction is required. For examination purposes, the Examiner will interpret the claimed portion as “…wherein the status of subject care includes at least one output…”.
Claim 11 objected to because of the following informalities:  “…wherein the status of subject care includes a least one output…”.  Appropriate correction is required. For examination purposes, the Examiner will interpret the claimed portion as “…wherein the status of subject care includes at least one output…”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Anand et al. (U.S. Patent Pre-Grant Publication No. 2015/0019248) in view of Snow, Jr. et al. (U.S. Patent Pre-Grant Publication No. 2017/0169173) in view of Riskin (U.S. Patent Pre-Grant Publication No. 2014/0122389) in further view of Donhoff et al. (U.S. Patent Pre-Grant Publication No. 2016/0358277).
8.	As per independent claim 1, Anand discloses a system for determining healthcare quality measures by evaluating subject healthcare data in real-time, the system comprising: one or more hardware processors configured by machine-readable instructions: obtain information that facilitates determination of compliance with the healthcare quality measures by running queries on a clinical database comprising the subject healthcare data (See Paragraph [0109]: the processor mines data sources for data in response to a trigger, which may be a periodic trigger.), use natural language processing to extract the subject healthcare data at various times from the clinical database based on individual queries, thus determining any changes in the subject healthcare data over time (See Paragraphs [0034]-[0035] and [0043]: the query may include mining of the database and the mining can occur multiple times to gather a more complete representation of the patient, which can be executed by natural language processing.), use a rule­ based component to implement the healthcare quality measures and evaluate the subject healthcare data that is updated based upon rules, assisting a healthcare provider in making deductions or choices related to subject healthcare (See Paragraphs [0056] and [0059]: the rule is a representation of a quality of the care measure that reflects a guideline, standard of care, care workflow etc. and can interact with data representation to answer questions.), receive a list of data elements required for a plurality of the rules, the list of data elements including the plurality of inclusion criteria, the plurality of exclusion criteria, and data required for determination of compliance with the healthcare quality measures (See Paragraphs [0064]-[0065]: structured rule or rules indicate the combination of data that is expected and the rule indicates data that should not occur, any exclusions or exceptions may be applied by the rule and resulting logic.), parse and stream the data elements to corresponding rules of the rule- based component based on the updated subject healthcare data (See Paragraph [0086]: the evaluation process and resulting output has the capability to act on feedback from real-time data and data collected over time, where the evaluation process can re- evaluate care gaps based on the latest data in the normalized data repository.).
While Anand discloses the system as described above, Anand may not explicitly teach the particular healthcare quality measure being a tool that assists healthcare providers in measuring or quantifying information including healthcare processes that are associated with the ability to provide high-quality healthcare or that relate to one or more quality goals for healthcare.
Snow, Jr. teaches a system for the particular healthcare quality measure being a tool that assists healthcare providers in measuring or quantifying information including healthcare processes that are associated with the ability to provide high-quality healthcare or that relate to one or more quality goals for healthcare (See Paragraphs [0080]-[0081]: the data processing server may measure current performance and predict future performance (e.g. clinical, operational and financial performance of financial value/risk based contracts and associated work efforts defined in playbooks on a periodic basis.).). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to utilize data processing that can measure current performance and also predict future performance of Snow, Jr. in measuring and quantifying information including healthcare processes to provide healthcare by Anand with the motivation of improving identification for opportunities for cost savings and other improvements m financial, operational and clinical performance (See Background of Snow, Jr. in Paragraph [0004]).
While Anand/Snow, Jr. discloses the system as described above, Anand/Snow, Jr. may not explicitly teach use the natural language processing to identify keywords from the extracted data that indicate that a particular subject meets at least one inclusion criterion of a plurality of inclusion criteria and satisfies at least one exclusion criterion of a plurality of exclusion criteria, wherein both the plurality of inclusion criteria and the plurality of exclusion criteria are based upon lists of inclusion criteria created from the health care quality measures using a number of subjects who satisfy a measure and lists of exclusion criteria created form the health care quality measures using an exclusion criteria conditions list based upon conditions which, when present, mean the particular subject should not be included in calculating quality measure compliance.
Riskin teaches a system to use the natural language processing to identify keywords from the extracted data that indicate that a particular subject meets at least one inclusion criterion of a plurality of inclusion criteria and satisfies at least one exclusion criterion of a plurality of exclusion criteria (See Paragraphs [0063]-[0065]: Assessing cohort inclusion or cohort exclusion requires utilizing inclusion criteria and exclusion criteria information to include or exclude the patient based on the criteria, which the Examiner is interpreting to encompass the claimed portion as natural language processing is utilized for content processing (See Paragraph [0080]).), wherein both the plurality of inclusion criteria and the plurality of exclusion criteria are based upon lists of inclusion criteria created from the health care quality measures using a number of subjects who satisfy a measure and lists of exclusion criteria created form the health care quality measures using an exclusion criteria conditions list based upon conditions which, when present, mean the particular subject should not be included in calculating quality measure compliance (See Paragraphs [0085]-[0087] and [0099]-[0100]: A process is described to assess the likelihood of a patient belongs within a specified cohort, the processing data in order to assess the likelihood that a patient belongs within a specified cohort may include receiving data elements, the specified cohort includes an exclusion or negative characteristic from a cohort, the determination of placing a patient in a certain cohort requires determination that the data elements include inclusion criteria or possesses exclusion criteria, which the Examiner is interpreting the determination of placing a patient in a cohort or to not place a patient in a cohort to encompass the plurality of inclusion criteria and the plurality of exclusion criteria are based upon lists of inclusion criteria created from the health care quality measures using a number of subjects who satisfy a measure and lists of exclusion criteria created form the health care quality measures using an exclusion criteria conditions list based upon conditions which, when present, mean the particular subject should not be included in calculating quality measure compliance.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Anand/Snow, Jr to include use the natural language processing to identify keywords from the extracted data that indicate that a particular subject meets at least one inclusion criterion of a plurality of inclusion criteria and satisfies at least one exclusion criterion of a plurality of exclusion criteria, wherein both the plurality of inclusion criteria and the plurality of exclusion criteria are based upon lists of inclusion criteria created from the health care quality measures using a number of subjects who satisfy a measure and lists of exclusion criteria created form the health care quality measures using an exclusion criteria conditions list based upon conditions which, when present, mean the particular subject should not be included in calculating quality measure compliance as taught by Riskin. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Anand/Snow, Jr with Riskin with the motivation of improving quality of care and reducing cost (See Background of Riskin in Paragraph [0007]).
Anand/Snow, Jr/Riskin discloses the system as described above, Anand/Snow, Jr/Riskin may not explicitly teach obtain, based on the rules, a status of subject care, indicating whether a particular healthcare quality measure has been met for the particular subject, wherein the status of subject care include at least one output, and wherein the outputs includes a determination that subject care is at least one of compliant, non-compliant, indeterminable, based on insufficient data, and not applicable to the particular subject, obtain a subsequent status of subject care, determine whether the subsequent status of subject care is different from the status of subject care, and responsive to determining whether the subsequent status of subject care is different from the status of subject care, send one or more alerts regarding one or more changes indicated by the subsequent status of subject care.
Donhoff obtain, based on the rules, a status of subject care, indicating whether a particular healthcare quality measure has been met for the particular subject, wherein the status of subject care include at least one output (See Paragraph [0022]: A clinical profile database and a rules engine are utilized to use clinical rules and logic for analyzing the member clinical profile data and determining appropriate interventions for managing all aspects of a member’s care, which the Examiner is interpreting to encompass the claimed portion as the clinical profile database would possess healthcare quality measures of the particular subject and the rules engine would identify the status of the subject.), and wherein the outputs includes a determination that subject care is at least one of compliant, non-compliant, indeterminable, based on insufficient data, and not applicable to the particular subject (See Paragraph [0035]: The clinical rules are applied to the clinical profile data to classify or categorize members for various interventions, each intervention may have clinical referral thresholds and begins the monitoring of a member’s compliance, which the Examiner is interpreting to encompass the claimed portion as the member can be identified to be compliant.), obtain a subsequent status of subject care (See Paragraph [0035]: The business rules may have an associated compliance period for completing a task identified in a communication and additional actions associated with the business rule may be triggered if the member is not compliant, which the Examiner is interpreting the member not being compliant to encompass obtain a subsequent status of subject care as the communication can be to attend an appointment which would possibly hurt a member’s care.), determine whether the subsequent status of subject care is different from the status of subject care (See Paragraph [0036]: The interventions can be different compared to a first appointment that a member was compliant to and a second appointment that a member was not compliant, which can trigger an alert, which the Examiner is interpreting to encompass the claimed portion as one appointment was compliant and the other was not.), and responsive to determining whether the subsequent status of subject care is different from the status of subject care, send one or more alerts regarding one or more changes indicated by the subsequent status of subject care (See Paragraph [0037]: Alerts can be issued to the member to measure compliance to the interventions, member claim data may be reviewed to confirm compliance with an alert, which the Examiner is interpreting to encompass the claimed portion as alerts can be sent when there’s a change.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Anand/Snow, Jr/Riskin to include obtain, based on the rules, a status of subject care, indicating whether a particular healthcare quality measure has been met for the particular subject, wherein the status of subject care include at least one output, and wherein the outputs includes a determination that subject care is at least one of compliant, non-compliant, indeterminable, based on insufficient data, and not applicable to the particular subject, obtain a subsequent status of subject care, determine whether the subsequent status of subject care is different from the status of subject care, and responsive to determining whether the subsequent status of subject care is different from the status of subject care, send one or more alerts regarding one or more changes indicated by the subsequent status of subject care as taught by Donhoff. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Anand/Snow, Jr/Riskin with Donhoff with the motivation of reducing cost for patients (See Background of Donhoff in Paragraph [0003]).
Claims 6 and 11 mirror claim 1 only within different statutory categories and is rejected for the same reasons as claim 1.
As per claim 2, Anand/Snow, Jr/Riskin/Donhoff teaches the system of claim 1 as described above. Anand further teaches wherein the one or more hardware processors are further configured to evaluate, via the use of the rules, whether the particular quality measure is relevant for the particular subject (See Paragraphs [0059] and [0062]- [0063]: the rules interact with the data representation to answer high level questions (e.g. "does a patient belong to a certain population?"). More specific rules may also be provided.).
Claims 7 and 12 mirror claim 2 only within different statutory categories and is rejected for the same reasons as claim 2.
As per claim 3, Anand/Snow, Jr/Riskin/Donhoff teaches the system of claims 1-2 as described above. Anand further teaches wherein the one or more hardware processors are further configured to evaluate, via the use of one or more rules, after the subject healthcare data is available, and evaluate whether the particular quality measure is satisfied for the particular subject (See Paragraphs [0114]- [0115]: for real-time usage, the processor receives currently available medical information for a patient, based on available information and mining the patient record.).
Claims 8 and 13 mirror claim 3 only within different statutory categories and is rejected for the same reasons as claim 3.
As per claim 4, Anand/Snow, Jr/Riskin/Donhoff teaches the system of claim 1 as described above. Anand further teaches wherein the one or more hardware processors are further configured to evaluate, via the use of one or more rules, after the subject healthcare data is available (See Paragraph [0115]: for real-time usage, the processor receives currently available medical information for a patient, based on available information and mining the patient record.).
While, Anand further teaches the one or more hardware processors are further configured to evaluate, via the use of one or more rules, after the subject healthcare data is available. Anand does not explicitly teach evaluate whether the particular quality measure is satisfied for the particular subject.
Snow, Jr. teaches evaluate whether the particular quality measure is satisfied for the particular subject (See Paragraph [0048]: the analytics models engine may then analyze care events (e.g., treatments, visits and procedure of patients) to determine whether they belong within certain episodes of care.). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to utilize matching certain episodes of care with care events of Snow, Jr. to evaluate whether the quality measure is satisfied for a given subject by Anand with the motivation of improving identification for opportunities for cost savings and other improvements in financial, operational and clinical performance (See Background of Snow, Jr. in Paragraph [0004]).
Claims 9 and 14 mirror claim 4 only within different statutory categories and is rejected for the same reasons as claim 4.
As per claim 5, Anand/Snow, Jr/Riskin/Donhoff teaches the system of claim 1 as described above. Anand further teaches wherein the one or more hardware processors are further configured to effectuate presentation of a user interface (See Paragraph [0075]: action items are communicated to the individual in a user interface for the workflow.) configured to convey to user whether the particular quality measure is relevant, whether the subject healthcare data is available, and whether subject care is in compliance with the particular quality measure (See Paragraph [0071]: any change in the state of the patient may trigger the evaluation of the relevant rules and create the necessary intervention and/or tasks as output information to the appropriate care team member.).
Claims 10 and 15 mirror claim 5 only within different statutory categories and is rejected for the same reasons as claim 5.

Response to Arguments
In the Remarks filed on March 9, 2022, the Applicant argues that the newly amended and/or added claims overcome the 35 U.S.C. 103 rejection(s). The Examiner does not acknowledge that the newly added and amended claims overcome the 35 U.S.C. 103 rejection(s).
The Applicant argues that (1) Anand in combination with Snow and Riskin does not disclose the newly added limitations of the amended independent claims, reciting that “the status of subject care includes a least one output, and wherein the outputs includes a determination that subject care is at least one of compliant, non-compliant, indeterminable based on insufficient data, and not applicable to the particular subject, obtain a subsequent status of subject care, determine whether the subsequent status of subject care is different from the status of subject care, and responsive to determining whether the subsequent status of subject care is different from the status of subject care, send one or more alerts regarding one or more changes indicated by the subsequent status of subject care.”
In response to argument (1), the Examiner does acknowledge that the newly amended and added portions would overcome the combination of Anand/Snow, Jr/Riskin as used in the past 35 U.S.C. 103 rejection(s). The Examiner has supplemented the combination of Anand/Snow, Jr/Riskin with Donhoff et al. (U.S. Patent Pre-Grant Publication No. 2016/0358277) to meet the newly amended and added claimed portions as rejected above. Donhoff discloses in Paragraph [0022], a clinical profile database and a rules engine are utilized to use clinical rules and logic for analyzing the member clinical profile data and determining appropriate interventions for managing all aspects of a member’s care, which the Examiner is interpreting to encompass the claimed portion as the clinical profile database would possess healthcare quality measures of the particular subject and the rules engine would identify the status of the subject. Donhoff further discloses clinical and business rules that are applied to the clinical profile data to classify or categorize members for various interventions, each intervention may have clinical referral thresholds and begins the monitoring of a member’s compliance, which the Examiner is interpreting to encompass the claimed portion as the member can be identified to be compliant.). Donhoff finally discloses in Paragraph [0037], alerts can be issued to the member to measure compliance to the interventions, member claim data may be reviewed to confirm compliance with an alert, which the Examiner is interpreting to encompass the claimed portion as alerts can be sent when there’s a change in status. The 35 U.S.C. 103 rejection(s) stand.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Graiver et al. (U.S. Patent Pre-Grant Publication No. 2018/0046780), describes a system to be utilized to generate a structured computer representation of a clinical trial protocol and its eligibility criteria, Kelly et al. (U.S. Patent Pre-Grant Publication No. 2017/0277854), describes analyzing patient information stored in a patient registry and determine a plurality of health care assessments to be administered to the patient based on the patient information, and Hogl et al. ("On Supporting Medical Quality with Intelligent Data Mining").
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571)270-3690. The examiner can normally be reached Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.S.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626